Exhibit 10(s)


 
AMERICAN ELECTRIC POWER SERVICE CORPORATION


CHANGE IN CONTROL AGREEMENT


Effective January 1, 2008


Whereas, American Electric Power Service Corporation, a New York corporation,
including any of its subsidiary companies, divisions, organizations, or
affiliated entities (collectively referred to as “AEPSC”) considers it essential
to its best interests and the best interests of the shareholders of the American
Electric Power Company, Inc., a New York corporation, (hereinafter referred to
as “Corporation”) to foster the continued employment of key management
personnel; and


Whereas, the uncertainty attendant to a Change In Control of the Corporation may
result in the departure or distraction of management personnel to the detriment
of AEPSC and the shareholders of the Corporation; and


Whereas, the Board of the Corporation has determined that steps should be taken
to reinforce and encourage the continued attention and dedication of members of
AEPSC’s management to their assigned duties in the event of a Change In Control
of the Corporation; and


Now Therefore, AEPSC hereby establishes the American Electric Power Service
Corporation Change In Control Agreement (the “Agreement”).




ARTICLE I
DEFINITIONS


As used herein the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.


(a)  “Anniversary Date” means January 1 of each Calendar Year.


(b)  “Annual Compensation” means the sum of the Executive’s Annual Salary and
the Executive’s Target Annual Incentive.


(c)  “Annual Salary” means the Executive’s regular annual base salary
immediately prior to the Executive’s termination of employment, including
compensation converted to other benefits under a flexible pay arrangement
maintained by AEPSC or deferred pursuant to a written plan or agreement with
AEPSC, but excluding sign-on bonuses, allowances and compensation paid or
payable under any of AEPSC’s long-term or short-term incentive plans or any
similar payments, and any salary lump sum amount paid in lieu of or in addition
to a base wage or salary increase.


(d)  “Board” means the Board of Directors of American Electric Power Company,
Inc.


(e)  “Calendar Year” means the twelve (12) month period commencing each January
1 and ending each December 31.


(f)  “Cause” shall mean


(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with AEPSC (other than any such failure as reasonably and
consistently determined by the Board to have resulted from incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to the Executive by the Board or an elected officer of AEPSC which
specifically identifies the manner in which the Board or the elected officer
believes that the Executive has not substantially performed the Executive’s
duties, or


(ii) the willful conduct or omission by the Executive, which the Board
determines to be illegal or gross misconduct that is demonstrably injurious to
AEPSC or the Corporation; or a breach of the Executive’s fiduciary duty to AEPSC
or the Corporation, as determined by the Board.


For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of AEPSC or the
Corporation.  Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board or upon the advice of counsel for AEPSC
or the Corporation, shall be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of AEPSC or the
Corporation


(g)  “Change In Control” of the Corporation shall be deemed to have occurred if
and as of such date that (i) any “person” or “group” (as such terms are used in
Section 13(d) and 14(d) of the Securities Exchange Act of 1934 (“Exchange
Act”)), other than AEPSC, any company owned, directly or indirectly, by the
shareholders of the Corporation in substantially the same proportions as their
ownership of stock of the Corporation or a trustee or other fiduciary holding
securities under an employee benefit plan of the Corporation, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of more than one third of the then outstanding voting stock of
the Corporation; or (ii) the consummation of a merger or consolidation of the
Corporation with any other entity, other than a merger or consolidation which
would result in the voting securities of the Corporation outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least
two-thirds of the total voting power represented by the voting securities of the
Corporation or such surviving entity outstanding immediately after such merger
or consolidation; or (iii) the consummation of the complete liquidation of the
Corporation or the sale or disposition by the Corporation (in one transaction or
a series of transactions) of all or substantially all of the Corporation’s
assets.


(h)  “CIC Multiple” means a factor of (i) two and ninety-nine one-hundredths
(2.99) with respect to the Chief Executive Officer of American Electric Power
Service Corporation and such other Executives who are nominated for such factor
by the Chief Executive Officer of American Electric Power Service Corporation
and approved by the Human Resources Committee of the Board of the Corporation;
or (ii) two (2.00) with respect to all other Executives.


(i)  “Code” means the Internal Revenue Code of 1986, as amended from time to
time.


(j)  “Commencement Date” means January 1, 2008, which shall be the beginning
date of the term of this Agreement.


(k)  “Disability” means the Executive’s total and permanent disability as
defined in AEPSC’s long-term disability plan covering the Executive immediately
prior to the Change In Control.


(l)  “Executive” means an employee of AEPSC or the Corporation who is designated
by AEPSC and approved by the Human Resources Committee of the Board of the
Corporation as an employee entitled to benefits, if any, under the terms of this
Agreement.


(m)  “Good Reason” means


(1) an adverse change in the Executive’s status, duties or responsibilities as
an executive of AEPSC as in effect immediately prior to the Change In Control;


(2) failure of AEPSC to pay or provide the Executive in a timely fashion the
salary or benefits to which the Executive is entitled under any employment
agreement between AEPSC and the Executive in effect on the date of the Change In
Control, or under any benefit plans or policies in which the Executive was
participating at the time of the Change In Control;


(3) the reduction of the Executive’s base salary as in effect on the date of the
Change In Control;


(4) the taking of any action by AEPSC (including the elimination of a plan
without providing substitutes therefor, the reduction of the Executive’s awards
thereunder or failure to continue the Executive’s participation therein) that
would substantially diminish the aggregate projected value of the Executive’s
awards or benefits under AEPSC’s benefit plans or policies in which the
Executive was participating at the time of the Change In Control; provided,
however, that the diminishment of such awards or benefits that apply to other
groups of employees of AEPSC in addition to Executives covered by this or a
similar agreement shall be disregarded;


(5) a failure by AEPSC or the Corporation to obtain from any successor the
assent to this Agreement contemplated by Article IV hereof; or


(6) the relocation, without the Executive’s prior approval, of the office at
which the Executive is to perform services on behalf of AEPSC to a location more
than fifty (50) miles from its location immediately prior to the Change In
Control.


Any circumstance described in this Article I(m) shall constitute Good Reason
even if such circumstance would not constitute a breach by AEPSC of the terms of
an employment agreement between AEPSC and the Executive in effect on the date of
the Change In Control.  However, such circumstance shall not constitute Good
Reason unless (i) within ninety (90) days of the initial existence of such
circumstance, the Executive shall have given AEPSC written notice of such
circumstance, and (ii) AEPSC shall have failed to remedy such circumstance
within thirty (30) days after its receipt of such notice.  Such written notice
to be provided by the Executive to AEPSC shall specify (A) the effective date
for the Executive’s proposed termination of employment (provided that such
effective date may not precede the expiration of the period for AEPSC’s
opportunity to remedy), (B) reasonable detail of the facts and circumstances
claimed to provide the basis for termination, and (C) the Executive’s belief
that such facts and circumstance would constitute Good Reason for purposes of
this Agreement.  The Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any circumstances
constituting Good Reason hereunder.


(n)  “Qualifying Termination” shall mean following a Change In Control and
during the term of this Agreement the Executive’s employment is terminated for
any reason excluding (i) the Executive’s death, (ii) the Executive’s Disability,
(iii) the exhaustion of the Executive’s benefits under the terms of an
applicable AEPSC sick pay plan or long-term disability plan (other than by
reason of the amendment or termination of such a plan), (iv) the Executive’s
Retirement, (v) by AEPSC for Cause or (vi) by the Executive without Good
Reason.  In addition, a Qualifying Termination shall be deemed to have occurred
if, prior to a Change In Control, the Executive’s employment was terminated
during the term of this Agreement (A) by AEPSC without Cause, or (B) by the
Executive based on events or circumstances that would constitute Good Reason if
a Change in Control had occurred, in either case, (x) at the request of a person
who has entered into an agreement with AEPSC or the Corporation, the
consummation of which would constitute a Change In Control or (y) otherwise in
connection with, as a result of or in anticipation of a Change In Control.  The
mere act of approving a Change In Control agreement shall not in and of itself
be deemed to constitute an event or circumstance in anticipation of a Change In
Control for purposes of this Article I(n).


(o)  “Retirement” shall mean an Executive’s voluntary termination of employment
after attainment of age 55 with five or more years of service with AEPSC without
Good Reason.


(p)  “Target Annual Incentive” shall mean the award that the Executive would
have received under the Senior Officer Annual Incentive Compensation Plan or
such other annual incentive compensation plan applicable to such Executive for
the year in which the Executive’s termination occurs, if one hundred percent
(100%) of the annual target award has been earned.  Executives not participating
in an annual incentive compensation plan that has predefined target levels will
be treated as though they were participants in an annual incentive plan with
such targets and will be assigned the same annual target percent as their
participating peers in a comparable salary grade.




ARTICLE II
TERM OF AGREEMENT


2.1           The initial term of this Agreement shall be for the period
beginning on the Commencement Date and ending on the December 31 immediately
following the Commencement Date.  The term of this Agreement shall automatically
be extended for an additional Calendar Year on the first Anniversary Date
immediately following the initial term of this Agreement without further action
by AEPSC, and shall be automatically extended for an additional Calendar Year on
each succeeding Anniversary Date, unless AEPSC shall have served notice upon the
Executive at least thirty (30) days prior to such Anniversary Date of AEPSC’s
intention that this Agreement shall not be extended, provided, however, that if
a Change In Control of the Corporation shall occur during the term of this
Agreement, this Agreement shall terminate two years after the date the Change In
Control is completed.


2.2           If an employee is designated as an Executive after the
Commencement Date or after an Anniversary Date, the initial term of this
Agreement shall be for the period beginning on the date the employee is
designated as an Executive and ending on the December 31 immediately following.


2.3           Notwithstanding Section 2.1, the term of this Agreement shall end
upon any termination of the Executive’s employment that is other than a
Qualifying Termination in connection with a Change In Control of the
Corporation.  For example, this Agreement shall terminate if the Executive’s
position is eliminated and the Executive’s employment is terminated, other than
in connection with a Change In Control of the Corporation, (i) due to a
downsizing, consolidation or restructuring of AEPSC or of any other subsidiary
of the Corporation or (ii) due to the sale, disposition or divestiture of all or
a portion of AEPSC or of any other subsidiary of the Corporation.




ARTICLE III
COMPENSATION UPON A QUALIFYING TERMINATION IN CONNECTION WITH A CHANGE IN
CONTROL


3.1           Except as otherwise provided in Section 3.3, upon a Qualifying
Termination, the Executive shall be under no further obligation to perform
services for AEPSC and shall be entitled to receive the following payments and
benefits:


 
(a)
As soon as practicable following the Executive’s date of termination, AEPSC
shall make a lump sum cash payment to the Executive in an amount equal to the
sum of (1) the Executive’s Annual Salary through the date of termination to the
extent not theretofore paid, (2) the product of (x) the current plan year’s
Target Annual Incentive and (y) a fraction, the numerator of which is the number
of days in such calendar year through the date of termination, and the
denominator of which is 365, except that annual incentive plans which do not
have predetermined annual target awards for participants shall have their
pro-rated incentive compensation award for the current plan year paid as soon as
practicable, and (3) any accrued vacation pay that otherwise would be available
upon the Executive’s termination of employment with AEPSC, in each case to the
extent not theretofore paid and in full satisfaction of the rights of the
Executive thereto; provided, however, in the case of a Qualifying Termination in
the circumstances specified in Article I(n)(B), payment of the amount described
in subsection (2) of this Section 3.1(a) shall not be made until immediately
after the Change in Control event or circumstance; and



 
(b)
Within sixty (60) days of the Executive’s return of the signed release form,
AEPSC shall make a lump sum cash payment to the Executive in an amount equal to
the CIC Multiple times the Executive’s Annual Compensation. If the Qualifying
Termination is specified in Article I(n) (A) or (B), no such lump sum payment
shall be made unless and until the Change in Control related to the Qualifying
Termination shall have occurred.



3.2           The Executive shall be entitled to such outplacement services and
other non-cash severance or separation benefits as may then be available under
the terms of a plan or agreement to groups of employees of AEPSC in addition to
Executives who are covered under the terms of this or a similar agreement.  See
also section 3.3(b).  To the extent any benefits described in this Article III,
Section 3.2 cannot be provided pursuant to the appropriate plan or program
maintained by AEPSC, AEPSC shall provide such benefits outside such plan or
program at no additional cost to the Executive.


3.3           Notwithstanding the foregoing;


 
(a)
The severance payments and benefits provided under Sections 3.1(b), 3.2 and, if
applicable, 3.4 hereof shall be conditioned upon the Executive executing a
release at the time the Executive’s employment is terminated, in the form
established by the Corporation or by AEPSC, releasing the Corporation, AEPSC and
their shareholders, partners, officers, directors, employees and agents from any
and all claims and from any and all causes of action of kind or character,
including but not limited to all claims or causes of action arising out of
Executive’s employment with the Corporation or AEPSC or the termination of such
employment.



 
(b)
The severance payments and benefits provided under Sections 3.1, 3.2 and, if
applicable, 3.4 hereof shall be subject to, and conditioned upon, the waiver of
any other cash severance payment or other benefits provided by AEPSC pursuant to
any other severance agreement between AEPSC and the Executive.  No amount shall
be payable under this Agreement to, or on behalf of the Executive, if the
Executive elects benefits under any other cash severance plan or program, or any
other special pay arrangement with respect to the termination of the Executive’s
employment.



 
(c)
The Executive agrees that at all times following termination, the Executive will
not, without the prior written consent of AEPSC or the Corporation, disclose to
any person, firm or corporation any “confidential information,” of AEPSC or the
Corporation which is now known to the Executive or which hereafter may become
known to the Executive as a result of the Executive’s employment or association
with AEPSC or the Corporation, unless such disclosure is required under the
terms of a valid and effective subpoena or order issued by a court or
governmental body; provided, however, that the foregoing shall not apply to
confidential information which becomes publicly disseminated by means other than
a breach of this provision.  It is recognized that damages in the event of
breach of this Section 3.3(c) by the Executive would be difficult, if not
impossible, to ascertain, and it is therefore agreed that AEPSC and the
Corporation, in addition to and without limiting any other remedy or right that
AEPSC or the Corporation may have, shall have the right to an injunction or
other equitable relief in any court of competent jurisdiction, enjoining any
such breach, and the Executive hereby waives any and all defenses the Executive
may have on the ground of lack of jurisdiction or competence of the court to
grant such an injunction or other equitable relief.  The existence of this right
shall not preclude AEPSC or the Corporation from pursuing any other rights or
remedies at law or in equity which AEPSC or the Corporation may have.



 
“Confidential information” shall mean any confidential, propriety and or trade
secret information, including, but not limited to, concepts, ideas, information
and materials relating to AEPSC or the Corporation, client records, client
lists, economic and financial analysis, financial data, customer contracts,
marketing plans, notes, memoranda, lists, books, correspondence, manuals,
reports or research, whether developed by AEPSC or the Corporation or developed
by the Executive acting alone or jointly with AEPSC or the Corporation while the
Executive was employed by AEPSC.



3.4           Notwithstanding anything to the contrary in this Agreement, but
subject to the requirements of Section 3.3, in the event that any payment or
distribution by AEPSC to or for the benefit of the Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (a "Payment"), would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (or
any successor provision thereto) by reason of being “contingent on a change in
ownership or control” of the Corporation, within the meaning of Section 280G of
the Code (or any successor provision thereto) or any interest or penalties with
respect to such excise tax other than any such amount as may become payable by
the Executive by reason of Code Section 409A (such excise tax, together with any
such interest or penalties, are hereinafter collectively referred to as the
"Excise Tax"), and the aggregate total of such Payments (the “Total Payments”)
is determined to be an “excess parachute payment” pursuant to Code Section 280G
with the effect that Executive is liable for the payment of the Excise Tax.


 
(a)
If the Total Payments do not exceed 105% of the amount as would trigger the
Executive having any “parachute payment” as described in Code Section
280G(b)(2), then, after taking into account any reduction in the Total Payments
provided by reason of Code Section 280G in such other plans, arrangements or
agreements, the cash payments provided in Section 3.2 of this Agreement shall
first be reduced, and the noncash payments and benefits shall thereafter be
reduced, to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax; provided, however, that Executive may elect (at any
time prior to the payment of any Total Payment under this Agreement) to have the
noncash payments and benefits reduced (or eliminated) prior to any reduction of
the cash payments under this Agreement.



 
(b)
If the Total Payments exceed 105% of the amount as would trigger the Executive
having any “parachute payment” as described in Code Section 280G(b)(2), then,
AEPSC shall pay to the Executive an additional payment (a "Gross-up Payment") in
an amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes, but excluding any such
taxes, interest or penalties as may be imposed on the Executive pursuant to Code
Section 409A), including any Excise Tax imposed on any Gross-up Payment, the
Executive retains an amount of the Gross-up Payment equal to the Excise Tax
imposed upon the Payments.



 
(c)
All determinations required to be made under this Section 3.4, including the
assumptions to be utilized in arriving at such determinations and whether an
Excise Tax is payable by the Executive and the amount of such Excise Tax, shall
be made by a nationally recognized tax preparation, financial counseling or
public accounting firm (the “Tax Firm”) that is experienced in 280G calculations
and that is selected by AEPSC prior to the Change in Control.  The Tax Firm
shall be directed by AEPSC to submit its preliminary determination and detailed
supporting calculations to both AEPSC and the Executive within 15 calendar days
after the date of the Executive’s termination of employment, if applicable, and
any other such time or times as may be requested by AEPSC or the Executive.  If
the Tax Firm determines that Excise Tax would be payable by the Executive if not
for the applicability of Section 3.4(a), AEPSC shall reduce the payments as
described in said Section 3.4(a) in a manner consistent with determinations made
by the Tax Firm.  If the Tax Firm determines that a Gross-up Payment to the
Executive is triggered pursuant to Section 3.4(b), AEPSC shall make the Gross-Up
Payment attributable thereto.  If the Tax Firm determines that no Excise Tax is
payable by the Executive, it shall, at the same time as it makes such
determination, furnish the Executive with an opinion that she has substantial
authority not to report any Excise Tax on her federal, state, local income or
other tax return.  All fees and expenses of the Tax Firm shall be paid by AEPSC
in connection with the calculations required by this section.



 
(d)
The federal, state and local income or other tax returns filed by the Executive
(or any filing made by a consolidated tax group, which includes AEPSC) shall be
prepared and filed on a consistent basis with the determination of the Tax Firm
with respect to the Excise Tax payable by the Executive.  The Executive shall
make proper payment of the amount of any Excise Tax, and at the request of
AEPSC, provide to AEPSC true and correct copies (with any amendments) of her
federal income tax return as filed with the Internal Revenue and such other
documents reasonably requested by AEPSC, evidencing such payment.



 
(e)
Executive shall notify AEPSC immediately in writing of any claim by the Internal
Revenue Service that, if successful, would require AEPSC to make a Gross-up
Payment (or a Gross-up Payment in excess of that, if any, initially determined
under Section 3.4(b)) within five days of the receipt of such claim.  AEPSC
shall notify the Executive in writing at least five days prior to the due date
of any response required with respect to such claim, or such shorter time period
following AEPSC's receipt of the notice, if it plans to contest the claim.  If
AEPSC decides to contest such claim, the Executive shall cooperate fully with
AEPSC in such action; provided, however, AEPSC shall bear and pay directly or
indirectly all costs and expenses (including additional interest and penalties)
incurred in connection with such action and shall indemnify and hold the
Executive harmless, on an after-tax basis, for any Excise Tax or income tax,
including interest and penalties with respect thereto, imposed as a result of
AEPSC's action.  If the Executive receives a refund of any amount paid by AEPSC
with respect to such claim, the Executive shall promptly pay to AEPSC (i) such
refund and (ii) the amount of any Gross-up Payment associated with such refund
that is not included in the amount of such refund (such as taxes other than
federal taxes included in the Gross-up Payment).  If AEPSC fails to timely
notify the Executive whether it will contest such claim or AEPSC determines not
to contest such claim, then AEPSC shall immediately pay to the Executive the
portion of such claim, if any, which it has not previously paid to the Executive
as well as the amount of any Gross-up Payment (calculated pursuant to Section
3.4) associated with such payment but that has not otherwise been paid to the
Executive.



 
(f)
Unless otherwise required by this Agreement to be paid earlier, any Gross-up
Payment required under this Section 3.4 shall be paid no later than the end of
the Executive’s taxable year next following the Executive’s taxable year in
which the related taxes are remitted to the applicable taxing authority.



3.5           The obligations of AEPSC to pay the benefits described in Sections
3.1, 3.2, and if applicable, 3.4, shall, subject to Section 3.3, be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
AEPSC may have against the Executive; provided, however, AEPSC shall comply with
and enforce obligations of AEPSC or the Executive under law determined by AEPSC
to be applicable, including any withholding in order to comply with a court
order.  In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement, nor shall the amount of
any payment hereunder be reduced by any compensation earned by the Executive as
a result of employment by another employer.


3.6           Executive alone shall be liable for the payment of any and all tax
cost, incremental or otherwise, incurred by the Executive in connection with the
provision of any benefits described in this Agreement.  No provision of this
Agreement shall be interpreted to provide for the gross-up or other mitigation
of any amount payable or benefit provided to the Executive under the terms of
this Agreement as a result of such taxes, except to the extent specifically set
forth in Section 3.4.


3.7           Notwithstanding any provision of this Agreement to the contrary,
if the Executive is a “specified employee” (as determined with respect AEPSC for
purposes of Code Section 409A), the Executive shall not be entitled to any
payments upon separation of service prior to the earliest of (1) the date that
is six months after the date of separation from service for any reason other
than death,  (2) the date of the Executive’s death, or (3) such earlier time
that would not cause the Executive to incur any excise tax under Code Section
409A.




ARTICLE IV
SUCCESSOR TO CORPORATION


4.1           This Agreement shall bind any successor of AEPSC or the
Corporation, its assets or its businesses (whether direct or indirect, by
purchase, merger, consolidation or otherwise) in the same manner and to the same
extent that AEPSC or the Corporation would be obligated under this Agreement if
no succession had taken place.


4.2           In the case of any transaction in which a successor would not by
the foregoing provision or by operation of law be bound by this Agreement, AEPSC
and the Corporation shall require such successor expressly and unconditionally
to assume and agree to perform AEPSC’s and the Corporation’s obligations under
this Agreement, in the same manner and to the same extent that AEPSC and the
Corporation would be required to perform if no such succession had taken
place.  The term “Corporation,” as used in this Agreement, shall mean the
Corporation as hereinbefore defined and any successor or assignee to its
business or assets which by reason hereof becomes bound by this Agreement.




ARTICLE V
MISCELLANEOUS


5.1           Any notices and all other communications provided for herein shall
be in writing and shall be deemed to have been duly given when delivered or
mailed, by certified or registered mail, return receipt requested, postage
prepaid addressed to AEPSC at its principal office and to the Executive at the
Executive’s residence or at such other addresses as AEPSC or the Executive shall
designate in writing.


5.2           Except to the extent otherwise provided in Article II (Term of
Agreement), no provision of this Agreement may be modified, waived or discharged
except in writing specifically referring to such provision and signed by either
AEPSC or the Executive against whom enforcement of such modification, waiver or
discharge is sought.  No waiver by either AEPSC or the Executive of the breach
of any condition or provision of this Agreement shall be deemed a waiver of any
other condition or provision at the same or any other time.


5.3           The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Ohio.


5.4           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


5.5           This Agreement does not constitute a contract of employment or
impose on the Executive, AEPSC or the Corporation any obligation to retain the
Executive as an employee, to change the status of the Executive’s employment, or
to change AEPSC’s policies regarding the termination of employment.


5.6           If the Executive institutes any legal action in seeking to obtain
or enforce or is required to defend in any legal action the validity or
enforceability of, any right or benefit provided by this Agreement, AEPSC will
pay for all actual and reasonable legal fees and expenses incurred (as incurred)
by the Executive, regardless of the outcome of such action; provided, however,
that if such action instituted by the Executive is found by a court of competent
jurisdiction to be frivolous, the Executive shall not be entitled to legal fees
and expenses and shall be liable to AEPSC for amounts already paid for this
purpose.


5.7           If the Executive makes a written request alleging a right to
receive benefits under this Agreement or alleging a right to receive an
adjustment in benefits being paid under the Agreement, AEPSC shall treat it as a
claim for benefit.  All claims for benefit under the Agreement shall be sent to
the Human Resources Department of AEPSC and must be received within 30 days
after the Executive’s termination of employment.  If AEPSC determines that the
Executive who has claimed a right to receive benefits, or different benefits,
under the Agreement is not entitled to receive all or any part of the benefits
claimed, it will inform the Executive in writing of its determination and the
reasons therefor in terms calculated to be understood by the Executive.  The
notice will be sent within 90 days of the claim unless AEPSC determines
additional time, not exceeding 90 days, is needed.  The notice shall make
specific reference to the pertinent Agreement provisions on which the denial is
based, and describe any additional material or information, if any, necessary
for the Executive to perfect the claim and the reason any such additional
material or information is necessary.  Such notice shall, in addition, inform
the Executive what procedure the Executive should follow to take advantage of
the review procedures set forth below in the event the Executive desires to
contest the denial of the claim.  The Executive may within 90 days thereafter
submit in writing to AEPSC a notice that the Executive contests the denial of
the claim by AEPSC and desires a further review.  AEPSC shall within 60 days
thereafter review the claim and authorize the Executive to appear personally and
review pertinent documents and submit issues and comments relating to the claim
to the persons responsible for making the determination on behalf of
AEPSC.  AEPSC will render its final decision with specific reasons therefor in
writing and will transmit it to the Executive within 60 days of the written
request for review, unless AEPSC determines additional time, not exceeding 60
days, is needed, and so notifies the Executive.  If AEPSC fails to respond to a
claim filed in accordance with the foregoing within 60 days or any such extended
period, AEPSC shall be deemed to have denied the claim.


AEPSC has caused this Change In Control Agreement to be signed on behalf of all
participating employers effective as of the 1st day of January, 2008.





 
American Electric Power Service Corporation
         
By  ___________________________________________
 
Michael G. Morris
 
Chairman, President & CEO


